 In the Matterof STERNBROTHERS,EMPLOYERandDEPARTMENT STOREEMPLOYEESUNION, LOCAL5, INDEPENDENT, PETITIONERCase No. 2-RC.-824SUPPLEMENTAL DECISIONANDORDERNovember 10, 1949On March 31, 1949, pursuant to a Decision and Direction of Electionissued by the Board on March 11, 1949,1 an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Second Region.Upon completion of the election, aTally of Ballots was issued and duly served by the Regional Directorupon the parties concerned.The tally reveals that of approximately1,488 eligible voters, 1,382 cast valid ballots, of which 763 were for thePetitioner, 612 for the Intervenor, Retail Clerks International Asso-ciation, AFL, and 7 against both.Thereafter the Intervenor filed Objections to the Conduct of theElection and Conduct Affecting the Results of the Election. In ac-cordance with the Board's Rules and Regulations, the Regional Direc-tor conducted an investigation and issued and duly served upon theparties a Report on Objections to which the Intervenor filed Excep-tions.On July 25, 1949, the Board, having considered the RegionalDirector's Report and the Intervenor's Exceptions thereto, found thatthe Exceptions raised substantial and material issues with respect tothe conduct of the election and conduct affecting the results of theelection, and consequently ordered a hearing upon the Exceptions anddirected the hearing officer to make findings and recommendations inthis matter.Thereafter, a hearing was held August 29, September 6, 7, 8, 9, and12, 1949, before C. Paul Barker, hearing officer.All parties appearedand participated but the Petitioner called no witnesses. In accord-181 NLRB 1386.87 NLRB No. 10.16 STERN BROTHERS17ante with the Board Order, the hearing officer issued and caused tobe served upon all concerned a Report Containing Findings of Factand Recommendations to the Board, a copy of'which is attachedhereto.Although finding Petitioner's conduct "very close to the ex-treme limits of permissive conduct," the hearing officer recom-mended dismissal of Intervenor's objections to the election in viewof the fact that the election was among "sophisticated employeesaccustomed to the practices in the New York Labor movement" andbecause of the neutralizing effect of an aggressive campaign by In-tervenor.Thereafter the Intervenor filed exceptions to the Report.The Board has reviewied,.the rulings 'made by the hearing officerand finds that no prejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Report Containing Findings of Factand Recommendations to the Board, the Exceptions filed by the In-tervenor, the briefs filed by the parties, and the entire record in thiscase.Unlike the hearing officer, we find merit in some of the Inter-venor's objections.In reaching our conclusions we rely particularlyupon the following facts as disclosed by the record :During the preelection campaign several threats of physical violencewere made by officers and adherents of the Petitioner.At a meetingof a departmental group of the Petitioner held about March 7, Walker,an executive board member, threatened one of the members, Roberts,who had attended a meeting of the Intervenor, as follows, "If you dareto follow any of those tactics or go to their meetings, I will destroyyou, I will make life miserable for you."A vice president of thePetitioner, Lessner, then stated that he did not think that Roberts"would vote AFL . . . but no action such as Mr. Walker stated shouldbe taken until" Roberts was seen "on the sidewalk passing out pam-phlets." 2On two occasions a shop steward and an executive boardmember of the Petitioner stood outside the Intervenor's meeting placeand shouted as its members passed by, "We are here to see the ratsthat attend the A F of L meeting.We want to fix the traitors."Testimony further shows that an organizer for the Intervenor waswarned to stay away from the employee entrance of the store or she-would be beaten up, and that another employee, a supporter of theIntervenor, was threatened with a "shellacking."Two weeks beforethe election a Petitioner shop steward snatched the AFL button of amember of the Intervenor from the lapel of his coat, threw it on thefloor, stamped on it, and told him that he should be on the floor with ithimself.This action was accompanied by a threat that the employee0Reference to Lessner's remark at the meeting was inadvertently omitted by the hearingofficer. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDand those to whom he talked would,lose their jobs when the Petitionerwon the election.Not only were these threats of bodily harm made, butseveral as-saults actually took place.On the very night before the election,an adherent of the Petitioner attempted to prevent a member of theIntervenor from attending a meeting of that union and endeavored todrag her to a meeting held by the Petitioner.Again, on the nightbefore the election another member of the Petitioner grabbed anadherent- of the rival union and, when she pulled away, pushed her.into, the time clock.There were other incidents of the' same kind.These were characterized by pushing and spitting and other physicalcontact.An organizer, for the Intervenor testified that' during oneincident in the store she almost had her arm broken.As part of the campaign to prevent the free choice of a bargainingrepresentative, the threat of economic sanctions assumed a prominentrole.Fourteen employees testified to receiving threats of loss of theirjobs, made by 16 members of the Petitioner. Particularly important,3 of these were executive board members and 2 were shop stewards.Examples of these threats are : "Then she said to me that I would losemy job, and they would have me squeezed out if I didn't vote the waythey wanted me to."; ". . . made a statement that if we hadn't votedIndependent, that we would lose our job when they had gotten in." ;".... came over and told him she didn't want him talking to, me,that after the election they were going to clean out all the garbageand get rid of all the rats around the place." 3The final attempt.to deprive the employees of their right to a freechoice of a bargaining representative came on the day of the election.The official time for voting was between 7 a. in. and 10 p. in. At about5 p. in., however, officers of the Petitioner were in the store tellingthe employees that the election was already over and inviting themto join a victory celebration.Shortly before 9 p. in., as employeeswere leaving the store, approximately 20 officers and adherents of thePetitioner were stationed at the employees' exit.They shouted ,thatthe election was over and that the Petitioner had won; invitations- to a free party were shouted to the departing employees. Six adherentsof the Intervenor attempted to offset this conduct by shouting thatthe election would not be over until 10 p. in., the official time set bythe Board.3 It may he noted that physical and economic threats of the character made here havebeen held by a majority of the Board to constitute unfair labor practices violative ofSection 8(b) of the Act.See e.g.United Furniture Workers of America, Local 309C. I. 0. et at. (Smith Cabinet Manufacturing Company),81 NLRB 886;Seamprufe,Incorpo-rated,82 NLRB 892. STERN BROTHERS19Even in the absence of direct proof that it resulted in keeping manyemployees from the polls, this conduct went far beyond the limits oflegitimate. electioneering.These incidents were not mere predictionsor premature celebrations of victory.They were deliberate attemptsto. inhibit employees in the exercise of the franchise in a Board elec-tion, by misleading them into believing that the polls were closed andit would be futile to attempt to vote.As the hearing officer so aptly said in his careful report, the issuebefore us "is whether or not the employees, eligible to vote in the elec-tion had an opportunity to cast their ballots under circumstances, andin an atmosphere where they might reasonably freely express theirchoice for a bargaining agent."Not'only under the mandate of theNational Labor. Relations Act, but pursuant to American democratictradition, this Board should erect and maintain every practical safe-guard to ensure that the results of its elections represent the free willof employees.Board precedent makes it.clear, of. course, that isolatedimpropriety, or electioneering conduct that is more ebullient thanpolite,will not suffice to impeach an election where the balloting issecret.But here we find much more serious conduct, actively par-ticipated in by high officers of the Petitioner and arising to a plannedclimax shortly before and during the election.Here we find threatsof bodily harm, assaults, and threats of individual economic disaster,coupled with an attempt, by misrepresenting the hour at which thepolls would close, to deprive a number of employees of the opportunityof casting their ballots.4As we said in theGeneral Shoecase:5In election proceedings, it is the Board's function to providea laboratory in which an experiment may be conducted, underconditions as nearly ideal as possible, to determine the uninhibiteddesires of the employees. It is our duty to establish these con-ditions; it is also our duty to determine whether they have beenfulfilled.When, in the rare extreme case, the standard dropstoo low, because of our faults or that of others, the requisite lab-oratory conditions are not present and the experiment must beconducted over again.That is the situation here.That is the situation here, too.We cannot condone the conductrevealed by this report by lightly assuming that it did not affect morethan the reasoning faculties of the voters.Nor are we willing to setone standard for elections in New York City and another for the re-mainder of the country of which it is a part.There is no evidence in the record that the Intervenor indulged in this type of behavior.GeneralShoe Corporation,77 NLRB 124, 127.877359-50-vol. 87-3 20DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find, therefore, that the afore-mentioned conducts interferedwith the employees' free choice of a bargaining representative at theelection held on March 31, 1949.We shall set the election aside andshall direct a new election at such time as we find that circumstancespermit a free choice of bargaining representatives among theseemployees.ORDERIT IsHEREBY ORDEREDthat the election held on March 31, 1949, amongthe employees of Stern Brothers, New,York, New York, involved inthis proceeding be, and it hereby is, set aside.MEMBERSMuRDooK and GRAY took no part in the consideration ofthe above Supplemental Decision and Order.6 Like the hearing officer and contrary to the contentions of the Intervenor,we find nobasis inthe Employer's conduct for setting aside the election.